Citation Nr: 0027027	
Decision Date: 10/11/00    Archive Date: 10/19/00	

DOCKET NO.  96-42 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to wavier of recovery of a loan guaranty 
indebtedness in the amount of $25,000, to include the 
question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel
INTRODUCTION

The veteran had active military service from October 1956 to 
September 1975.

This matter arises from an August 1996 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Pittsburgh, Pennsylvania, Regional 
Office (RO), which held that collection of the indebtedness 
at issue would not violate the principles of equity and good 
conscience.  The veteran questioned the propriety of the 
indebtedness during the appellate process.  In response, the 
Board remanded the case to the RO in both December 1998 and 
August 1999 for further consideration of that question.  The 
case most recently was returned to the Board in July 2000 for 
final appellate consideration.


FINDINGS OF FACT

1.  In March 1980, the original mortgagee obtained a VA 
guaranteed loan, and used the proceeds to purchase the 
subject property that became the security for the VA 
guaranteed loan.  

2.  In May 1983, the appellant, a veteran, and his ex-spouse 
executed an Assumption Bond and Note in order to take the 
title to the real property in question subject to the 
outstanding mortgage of the original mortgagee.

3.  There was a default on the VA guaranteed loan by the 
appellant necessitating a foreclosure sale of the subject 
property used as security for the loan, thereby resulting in 
the creation of the loan guaranty indebtedness in the amount 
of $25,000.  

4.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the appellant.

5.  The appellant was at fault in the creation of the 
indebtedness at issue.

6.  Recovery of the loan guaranty indebtedness of $25,000 
would not subject the appellant to undue economic hardship.

7.  Collection of the instant indebtedness would not defeat 
the purpose for which the loan guaranty program is intended; 
instead, failure to make restitution by the appellant would 
result in his unfair financial gain.


CONCLUSIONS OF LAW

1.  After default in payment of the VA guaranteed loan 
assumed by the appellant, there was a loss of the property 
that served as security for that loan.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. § 1.964(a)(1) (1999).

2.  Recovery of the loan guaranty indebtedness in the amount 
of $25,000 would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.964(a)(2)(3), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the appellant's 
claim to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In addition the Board is satisfied 
that all relevant facts have been properly developed and that 
the case is ready for appellate consideration.  

The veteran has questioned the validity of the indebtedness 
now at issue; in effect, he contends that he never intended 
to assume a mortgage that was underwritten by the United 
States Government, that he was not informed that he was doing 
so when he assumed the mortgage, and that he made a number of 
reasonable attempts to avoid foreclosure on the property, but 
that his efforts were arbitrarily rebuffed by VA.

The facts are as follows.  The appellant is a licensed real 
estate broker with many years of experience in the field.  He 
has taught real estate courses that included the laws and 
regulations regarding VA mortgages and assumptions thereof.  
In May 1983, the appellant and his ex-wife assumed a mortgage 
that had been underwritten by VA.  They executed a mortgage 
bond which attached to the original mortgage, and which 
acknowledged his agreement to assume the mortgage.  The 
appellant intended to use the real property that was the 
subject of the mortgage as an investment.  

The appellant then defaulted on the assumed mortgage in 
October 1988.  In early 1993, he requested that VA issue him 
a deed in lieu of foreclosure.  VA rejected the veteran's 
request after determining that, based upon the appraisal of 
the realty that secured the guaranteed loan, its market value 
did not justify a taking back of the property.  As a result, 
the property was sold at a sheriff's sale in September 1995, 
resulting in a total indebtedness in excess of $70,000.  The 
property was appraised at a value of $15,998.  Because the 
difference between the total indebtedness and the value of 
the appraised property exceeded the $25,000 paid by VA on the 
loan guaranty, the latter became the amount of the loan 
guaranty debt owed by the appellant to VA.

The foregoing illustrates that the loan guaranty indebtedness 
of $25,000 resulted from the appellant's default on the 
assumed mortgage and the subsequent loss of the property that 
served as a security for the loan.  Although the veteran has 
pleaded ignorance regarding his knowledge of the 
ramifications of his actions, his experience in the real 
estate field indicates otherwise.  In any case, the veteran's 
knowledge, or alleged lack thereof, is immaterial; but for 
his failure to abide by the terms of the mortgage assumption, 
the indebtedness now at issue would not exist.  Thus, the 
loan guaranty indebtedness of $25,000 is a valid debt owed to 
VA by the appellant.  This is true, notwithstanding the 
veteran' request for a deed in lieu of foreclosure; VA is 
under no obligation to accept an offer of such a deed when it 
does not appear to be in the Government's best interest.

The question remaining is whether waiver of recovery of the 
instant loan guaranty indebtedness is warranted.  In this 
regard, the Board notes that the RO did not find that the 
appellant was guilty of fraud, misrepresentation, or bad 
faith in the creation of the indebtedness.  Despite this, 
however, the Board must render an independent determination 
in this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Since there appears to be no indication of an intent 
to deceive or to seek unfair advantage by the appellant in 
the creation of the indebtedness, no legal bar to the benefit 
now sought is present.  Id.  Thus, the limited question for 
Board consideration is whether recovery of the indebtedness 
at issue would be against the principles of equity and good 
conscience.  See 38 C.F.R. § 1.963(a).

With respect to any loan guaranteed, insured, or made under 
Chapter 37 of this Title, the Secretary shall....waive payment 
of an indebtedness to the Department ...following default and 
loss of the property, where the Secretary determines that 
collection of such indebtedness would be against equity and 
good conscience.  38 U.S.C.A. § 5302(b).  The phrase "equity 
and good conscience" means arriving at a fair decision 
between the obligor and the Government.  In making such a 
decision, consideration will be given to such things as the 
relative fault of the debtor, and whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  38 C.F.R. § 1.965(a)..  

As previously noted, the indebtedness at issue resulted 
solely from the appellant's failure to meet his monthly 
mortgage obligations.  The appellant apparently became unable 
to do so when the rental value of the property deteriorated; 
however, the record does not indicate that the appellant made 
any attempt to sell the encumbered property prior to default 
or to cure the defect upon default.  As such, the appellant 
clearly was at fault in the creation of the indebtedness.

Notwithstanding fault by the appellant, the more pressing 
question is whether collection of the existing indebtedness 
would deprive him of life's basic necessities.  The latest 
information of record regarding the appellant's income and 
expenses is reflected on VA Form 20-5655, Financial Status 
Report, submitted by the appellant in June 1996.  Therein, he 
indicated that his net monthly income totals $4,635.95, and 
that his monthly expenses total $6,374.52.  However, the bulk 
of the monthly expenses reported by the veteran are allocated 
for payments on installment contracts and other debts of a 
personal nature.  The veteran's debt to the Government should 
be given no less deference than his private debts.  When 
these debts are excluded from the veteran's monthly expenses, 
his monthly income exceeds the remaining expenses by 
approximately $3,700.  The Board, thus, is compelled to 
conclude that collection of the indebtedness at issue would 
not deprive the veteran of life's basic necessities.

The Board notes, further, that there is no indication that 
the appellant changed his position to his detriment in 
reliance upon the VA loan guaranty program.  On the contrary, 
the veteran testified that he was unaware of his involvement 
with the program when he first assumed the mortgage on the 
subject property.  

Given the foregoing, the Board must conclude that it would 
not be against the principles of equity and good conscience 
to require that the appellant repay the loan guaranty 
indebtedness of $25,000.  This renders moot the question of 
whether the appellant was unjustly enriched by his 
participation in the VA loan guaranty program.


ORDER

Waiver of recovery of the loan guaranty indebtedness of 
$25,000 is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 

